290 F.2d 589
129 U.S.P.Q. 204
HARTFORD NATIONAL BANK AND TRUST COMPANY, Trustee, andPhilips Laboratories, Inc., Appellants in No. 13,484.v.E. F. DREW & CO., Inc., Appellant in No. 13,485.
Nos. 13484, 13485.
United States Court of Appeals Third Circuit.
Argued April 21, 1961.Decided May 9, 1961.

Januar D. Bove, Jr., Wilmington, Del.  (Connolly, Bove & Lodge, by Arthur G. Connolly, Wilmington, Del., on the brief), for plaintiffs-appellants.
James M. Tunnell, Jr., Wilmington, Del.  (Ernest S. Wilson, Jr., Morris, Nichols, Arsht & Tunnell, Wilmington, Del., William J. Barnes, Stuart A. White, Roger R. Phillips, New York City, on the brief), for defendant-appellant.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The plaintiff sued the defendant for patent infringement.  The trial court found the patent valid and infringed.  This Court affirmed.  1956, 237 F.2d 594.  The case then went back for the determination of damages.  A master was appointed who heard the testimony and the master, in turn, reported to the district court.  The district court entered a judgment that satisfied neither party.  D.C.Del.1960, 188 F.Supp. 353, opinion amended, D.C.Del.1960, 188 F.Supp. 347.  Plaintiff says it should have more.  The defendant says it should be required to pay less.  The case was very thoughtfully considered by the district court who knew both the facts and the law involved.  The judge exercised his discretion in making the award he did and we are satisfied that what was done was well within the trial court's discretion.


2
The judgment of the district court will be affirmed.